Title: To James Madison from William Campbell, 22 March 1812
From: Campbell, William
To: Madison, James


Honoured SirCharleville March 22d. 1812
The lively interest felt by every class of our Citizens, at this crisis of our public concerns, gives liberty to my pen to offer you a few of my sentiments with the rest of our fellow Citizens.

I have been taught, in my Fathers house, to have the highest respect for your talents and integrity and my more mature years gave me reason to hope that on your filling the first or most Dignified Office the American Nation was able to bestow on any Man the scattered affections of the people of the United States would be centered in you. I still have that anxious wish that the blessings of a Free Government, may be perpetuated, which you with Washington and Hamilton contributed to Form.
What subject is more worthy the attention of a Wise Parent than the reclamation of wandering disobedient Children, The service of God excepted. Indeed we are doing Gods service when we are inculcateing on the Minds of our riseing generation their duty to God and our Country.
The President of the United States may be considered as a Grand Political Father placed at the head of the Nation to dispense justice to all. Well knowing at the same time that the penetrateing eye of an overruling Providence sees into all the measures about to be pursued.
God is no respecter of persons and the Man that is made Ruler of a Free People by their suffrages ought to be the strictest and most faithful servant of that God before whom they must render an account of their Stewardship one day or another.
Honnoured Sir I have not the least doubt but that you will be surprised at receiving a letter like this from a Man that perhaps you never heard of before but should you ever find out my character you will be able in a measure to account for it. I write with the freedom of an American Citizen it is what I allow myself always to do And what child is it that will not compliment his Father so far as to let him know he is not Dead. I have the honour to be Your Most Obedient Humble Servant
William Campbell
